BROCK, Chief Judge.
The controlling question on appeal is whether the family purpose doctrine applies to Johnathan Williams’ operation of the motorbike in this case. Assuming that there is sufficient evidence to submit the question of Johnathan Williams’ negligence to the jury, plaintiff’s sole basis for recovering against the estate of Johnathan Williams’ father, the only defendant in this case, is the family purpose doctrine.
The family purpose doctrine renders the owner or person with ultimate possession and control of a vehicle liable for its negligent operation by another, provided (1) the operator is a member of the family or household of the owner or person with control and is living at home; (2) the vehicle involved in the accident is a family vehicle and is owned, provided and maintained for the general use, pleasure and convenience of the family; and (3) the vehicle is being used by a member of the family with the consent, knowledge and approval of the owner *23or person in control at the time of the accident. Lynn v. Clark, 252 N.C. 289, 113 S.E. 2d 427 (1960).
In Grindstaff v. Watts, 254 N.C. 568, 119 S.E. 2d 784 (1961), our Supreme Court held that the family purpose doctrine does not apply to motorboats:
“In the absence of legislative action, this Court is not disposed to extend the family purpose doctrine in North Carolina to instrumentalities other than motor vehicles operating on public highways. Should the principles of respondeat superior be further relaxed, great uncertainty will exist in the field of agency and there will be an immediate clamor to extend the doctrine to still other instrumentalities to meet the exigencies of particular cases. [Citation omitted.]”
The Grindstaff case clearly discourages the extension of the doctrine beyond its original purpose and scope. To quote again from Grindstaff at page 572:
“The family purpose doctrine ‘came into being as an instrument of social policy to afford greater protection for the rapidly growing number of motorists in the United States.’ 38 N.C. Law Review 252-3. Perhaps nothing has had so great an impact on the business and social life of this country during the past half century as the advent and ever increasing use of automobiles and trucks. It was probably inevitable that there should be an alarming number of collisions and accidents resulting in injuries, suffering and economic loss. This possibly justified the search of the courts for some device to impose a greater degree of financial responsibility. On the other hand, the fact cannot be ignored that a majority of the jurisdictions have managed somehow without the family purpose doctrine. It is certain that the courts in the adopting States have been exceedingly reluctant to broaden its scope or to extend it to other instrumentalities.”
Although a motorbike is a “motor vehicle” which could be operated on public highways by a licensed operator, the motorbike in this particular case was intended for use by an unlicensed minor driver off the public highways and, in fact, was used exclusively in this manner. For the same reasons articulated in Grindstaff, we are reluctant to stretch the family pur*24pose doctrine to the circumstances of this case. In our opinion the motorbike operated by Johnathan Williams exclusively on private property is not a “family purpose” vehicle in view of the original purpose and scope of the family purpose doctrine.
If negligence is to be imputed to the head of the household for the operation by family members of instrumentalities other than motor vehicles used in public vehicular areas, we think it is the function of the Legislature to determine the instrumen-talities to be included. We should not have the uncertainty attendant upon the Court’s extension of the family purpose doctrine on a piecemeal basis to meet the exigencies of particular cases.
The denials of defendant’s motions for directed verdicts were error. The judgment appealed from is reversed; the verdicts are set aside; and this cause is remanded for entry of judgment for directed verdict for defendant in each case.
Reversed and remanded.
Judges Hedrick and Clark concur.